DETAILED ACTION
	The following is a response to the amendment filed 7/25/2022 which has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending in the application.
-The 112(b) rejection has been withdrawn due to applicant amending claim 14 accordingly.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a vehicle powertrain having a battery; an electric machine to receive electrical power from battery to propel vehicle and deliver power to battery to recharge; an electrical circuit to transfer power between battery and machine; an electrical outlet configured to deliver power from circuit to an external device that is connected to outlet; and a controller programmed to, in response to a first set of conditions indicative of powertrain overheating or a second set of conditions indicative of an inability to charge battery to a requested charge value, issue a warning of an impending shutdown of outlet, wherein the first and second set of conditions include an electrical load of the outlet exceeding a load threshold, and in response to an expiration of a time period after issuing the warning of the impending shutdown, shutdown the outlet and in combination with the limitations exactly as written in claim 1.
-(as to claim 11) a vehicle having a battery; electric machine to receive electrical power from battery to propel vehicle and to deliver power to battery to recharge; an electrical circuit to transfer power between battery and machine; accessories to draw power from circuit; an electrical outlet to deliver power from circuit to an external device connected to outlet; a transmission having a gear selector; and a controller programmed to, in response to a temperature of machine exceeding a temperature threshold, an electrical load of the accessories exceeding a first load threshold, electrical load of outlet exceeding a second load threshold, vehicle speed being less than a speed threshold, and the gear selector not in parked position, issue a warning of an impending shutdown of outlet and in combination with the limitations exactly as written in claim 11.
-(as to claim 17) a vehicle having an engine to propel vehicle; battery; electric machine to receive electrical power from battery to propel vehicle and deliver power to battery to recharge; electrical circuit to transfer power between battery and machine; an electrical outlet to deliver power from circuit to an external device connected to outlet; transmission having gear selector; torque converter to transfer rotational power from engine and machine to transmission; and controller programmed to, in response to battery discharging power, power output limit of outlet decreasing to less than a threshold, engine running, impeller speed of converter decreasing to less than speed threshold, a battery charging request exceeding a charging power threshold, the gear selector not in parked position, an electrical load of outlet exceeding a threshold, and discharging rate of battery exceeding discharging threshold, issue a warning of an impending shutdown of outlet and in combination with the limitations exactly as written in claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        August 13, 2022